Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 33, 35, 37, 39, 41, 43, 45, and 46, claims to generic crystal forms without defined diffraction patters, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a crystalline form selected from the group consisting of: actinomycin D: diphenic acid:losartan, actinomycin D: diphenic acid: telmisartan, actinomycin D: methylparaben: losartan,actinomycin D: methylparaben: telmisartan, actinomycin D: propylparaben: losartan,actinomycin D: propylparaben: telmisartan, and actinomycin D: tamibarotene 1:10 molar ratio.

Thus, the claims taken together with the specification imply crystalline forms not defined by diffraction patterns indicative of an actual crystal structure.

(3) The state of the prior art:
Crystallization, Process Engineering Laboratory II, 2018, pages 1-9 speaks to the unpredictability in the process and technologies. The article states:  Crystallization is a separation process, widely applied in the chemical and pharmaceutical industry. The principle of crystallization is based on the limited solubility of a compound in a solvent at a certain temperature, pressure, etc. A change of these conditions to a state where the solubility is lower will lead to the formation of a crystalline solid. Although crystallization has been applied for thousands of years in the production of salt and sugar, many phenomena occurring during crystallization are still poorly understood. Especially the mechanisms of nucleation and crystal growth and the complex behavior of industrial crystallizers remain elusive.

Crystallization of small molecules is as problematic as well sought after protein molecules, important for biochemical sciences. Drenth, Principles of Protein X-ray Crystallography, makes clear that “[o]btaining suitable single crystals is the least understood step in the X-ray structural analysis of a protein. The science of protein crystallization is an underdeveloped area, although interest is growing, spurred especially by microgravity experiments in space flights. Protein crystallization is mainly a trial-and-error procedure in which the protein is slowly precipitated from its solution. The presence of impurities, crystallization nuclei, and other unknown factors plays a role in this process. As a general rule, however, the purer the protein, the better the chances to grow crystals. The purity requirements of the protein crystallographer are different and more stringent than the requirements of the biochemist, who would be satisfied if, for example, the catalytic activity of an enzyme is sufficiently high. On the other hand, to achieve protein crystallization not only should other compounds be absent, but all molecules of the protein should have the same surface properties, especially the same charge distribution on their surface, since this influences the packing of the molecules in the crystal.”

In general, crystallization to a consistent diffraction pattern is unpredictable, and fraught with trial and error. 

(4) The relative skill of those in the art:
	The relative skill of those in the art is high.
(5) The predictability or unpredictability of the art; (6) The amount of direction or guidance presented; and (7) The presence or absence of working examples:

	Since the crystallization of chemical compounds remains largely unsolved, means for doing so in a constant and reproducible manner is highly unpredictable.
The specification has provided specific detraction patterns, such as those found in Claims 34, 36, 38, 40, 42, and 44, but the specification does not provide for generic crystals of any diffraction patterns.
(8) The quantity of experimentation necessary:
	Considering the state of the art as discussed supra and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with considerable experimentation to synthesize and test all of the compounds in a trial and error process.  

It is the examiner’s position that in view of the Wands factors, one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 36, 38, 40, 42, and 44 are rejected for the term characterized. The term does not convey a definitive meaning. 
Conclusion
No claims are allowed. Claims 34, 36, 38, 40, 42, and 44 are objected to for depending on a rejected claim.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654                                                                                                                                                                                           


.